Citation Nr: 1450798	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  13-04 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active duty service from February 1960 to April 1962; and from April 1964 to November 1981.  He died in October 2000 and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Seattle Washington RO now has jurisdiction over the case.

In September 2014, the appellant testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the appellant was granted a 30-day abeyance in order to submit additional evidence.  The Board also observes that she requested an additional 30 days in order to secure an opinion.  See October 2, 2014 memorandum.  Both of these time periods have expired and the Board has not received any additional information.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c).  

Finally, this appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of this electronic record.

FINDINGS OF FACT

1.  In a final January 2005 rating decision, the RO determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for the cause of the Veteran's death.
 
2.  Evidence added to the record since the January 2005 denial is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that when adjudicating a claim for Dependency Indemnity Compensation (DIC), VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime, and concluded generally, that 38 U.S.C.A. § 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.
In the present case, the VCAA duty to notify was satisfied by a February 2009 letter sent to the appellant that fully addressed the entire notice element.  The letter informed her of what evidence was required to substantiate her claim and of her and the VA's respective duties for obtaining evidence.   The February 2009 letter also adequately addressed the Kent, Dingess and Hupp requirements.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered. Additionally, the appellant has submitted non-medical evidence consisting of medical statements from the Veteran's private treating providers, the Veteran's death certificate, a marriage certificate, as well as her written statements.  The appellant has not identified any additional, outstanding records that have not been requested or obtained.

The Board notes that a VA opinion has not been obtained in the instant case; however, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA opinion.  As the appellant's claim is not reopened herein, there is no obligation on the part of VA to provide an opinion in connection with her appeal.

In September 2014, the appellant was provided an opportunity to set forth her contentions during the hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 
Here, during the September 2014 hearing, the undersigned noted the issue on appeal.  Additionally, testimony regarding the appellant's contentions as to the cause of the Veteran's death was solicited.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as previously discussed, the record was held open an additional 60 days in order for the appellant to submit evidence; and no new evidence has been received.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the appellant's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Based upon the foregoing, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of a result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of her claim.




II.  Analysis

The appellant seeks DIC benefits through a claim to establish service connection for the Veteran's death.  She contends that the Veteran's service caused his death.  Indeed she contends that the Veteran was exposed to both Agent Orange and radiation which caused his brain tumor that ultimately led to his demise.  The appellant alternatively contends that the Veteran's service-connected Meniere's disease contributed to his brain tumor that ultimately led to his demise.

At the time of his death, the Veteran was service-connected for hypertension, Meniere's disease, and meningitis.  The Veteran's death certificate shows that he died in October 2000 from an immediate cause of death of glioblastoma multiform a; with pulmonary emboli as a contributing factor.

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

A service-connected disability is deemed to have caused death when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability is deemed to have been the principal cause of death when it, singly or jointly with another disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability is deemed to have been the contributory cause of death when it is shown that it contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

The appellant's claim for service connection for the cause of the Veteran's death was initially denied in a November 2000 rating decision.  She did not initiate an appeal in this matter and the decision became final.  The appellant submitted another claim to reopen and an October 2001 rating decision, reopened the appellant's claim and continued the denial of such claim.  The appellant did not initiate an appeal in this matter, and this decision became final.  In December 2003, the appellant submitted a claim for the cause of the Veteran's death and a January 2005 rating decision denied reopening the appellant's claim.  

At the time of the January 2005 rating decision, the evidence of record included the Veteran's service treatment records, service military records, statements from the appellant, a January 2001 statement from Dr. H. that suggests the Veteran's service-connected Meniere's disease could be related to the brain tumor, a February 2001 statement from Dr. J. that also suggests Meniere's disease could be related to the brain tumor, a March 2001 VA opinion from Dr. M. that found it unlikely that the Veteran's service-connected Meniere's disease was related to the brain tumor, A December 2004 memorandum from the VA Chief Public Health and Environmental Hazards Officer that states it was unlikely that the Veteran's malignant neoplasm of the brain could be attributed to exposure to ionizing radiation in service, and a January 2005 VA Compensation and Pension Service letter that reiterates that there was no reasonable possibility that the Veteran's brain cancer was the result of radiation exposure. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In January 2005, the appellate was advised of the decision and her appellate rights.  In February 2005, she filed a notice of disagreement with the January 2005 decision.  In October 2005, the RO issued a statement of the case; however, the appellant did not file a timely substantive appeal.  Consequently, this decision became final, and is the most recent final decision regarding this matter.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2014)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. The Board notes, however, in the instant case, such regulation is inapplicable as no new and material evidence pertaining to the appellant's claim for service connection for the cause of the Veteran's death was received prior to the expiration of the appeal period stemming from the January 2005 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board also notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, while it appears additional service records have been uploaded to the electronic file, such evidence was previously of record and does not offer relevant information surrounding the alleged onset, or relationship to service, of his death-causing disability.  Therefore, the provisions of 38 C.F.R. § 3.156(c) are inapplicable to the present claim.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the claims file since January 2005 includes a November 2010 statement from Dr. J.D.W. that essentially states "from a neurological perspective, radiation exposure is certainly responsible for the development of malignant brain tumors in certain cases", various statements from the appellant, as well as testimony from the appellant, and the Veteran's daughter.

The Board finds that such newly received evidence is cumulative or redundant of the evidence of record at the time of the January 2005 decision and does not raise a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Specifically, the statement from Dr. J.D.W., that indicates that radiation exposure is certainly responsible for the development of malignant brain tumors in certain cases is not new and material as it was established at the time of the January 2005 decision that the Veteran had in-service radiation exposure, however not enough to have caused his malignant neoplasm.  Additionally, Dr. J.D.W.'s statement did not specifically address the Veteran's case or the Veteran's radiation exposure.  

The Board has considered the appellant's statements and testimony that the Veteran's death was caused by his radiation exposure or his service-connected Meniere's disease.  The Board notes, however, such contentions were considered in previous rating decisions, to include the January 2005 decision.  Such decisions determined that the Veteran's service-connected disabilities were not shown to have caused his death or hastened his demise.  Therefore, her current statements and testimony made in connection with the appeal are entirely cumulative and redundant of the evidence previously considered at the time of the January 2005 rating decision.  Further, the appellant indicated during the September 2014 hearing that she has had the same information all along.  See page 12 of the Board hearing transcript.

Therefore, the Board must conclude that the evidence added to the record since the prior final denial in January 2005 is cumulative and redundant of the evidence of record at the time of such final decision and does not raise a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  As such, the Board finds that the evidence received since January 2005 is not new and material and the requirements to reopen the claim of entitlement to service connection for the cause of the Veteran's death have not been met.


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death, the appeal is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


